DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 13-18 in the reply filed on 7/7/2022 is acknowledged.
Claims 19-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “specially shaped” in claim 13 is a relative term which renders the claim indefinite. The term “specially shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites the limitation “the number of passes" in line 10 and “the number of lateral partitions” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claims 14 recites the limitation “a need of arranging connections” which is unclear as to what this is defining. Is this a method of manufacturing step?
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. It is unclear if the limitations after “has typically” are included in the claim or not.
Claim 16 recites the limitation “therefore achieving counter-current flow configuration” in line 5.  There is insufficient antecedent basis for this limitation in the claim since it is unclear what “therefore” is referring to? Is “therefore” referring to the gasket, the partitions or the entire heat exchanger?
 Claim 17 recites the limitation "the middle portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the following relationship" in line 6, “the number of lateral partitions” in line 7 and “the number of the openings” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 205980976 also see translation for paragraph references).
With respect to claim 13, Huang discloses a multi-pass removable plate heat exchanger (Fig. 1a), comprising: a fixed pressure plate (Fig. 1, fixed plate 1); a mobile pressure plate (Fig. 1, mobile plate 2); and a plate pack sandwiched between the fixed pressure plate and the mobile pressure plate via clamp bolts (Fig. 1, plates 3, 4, 5 between plates 1 and 2 and clamp bolts 9, 10 11 Para 0006), wherein the plate pack comprises a plurality of lateral-pass plates configured with specially shaped sealing gaskets to form two or more successively communicating lateral partitions on each lateral-pass plate (Para 0005), and wherein the lateral-pass plates are assembled to form the plate pack with mutually alternating cold and heat fluid flow channels (Fig. 2), the number of passes on the multi-pass removable plate heat exchanger being equal to the number of lateral partitions on each lateral-pass plate (Fig. 2).
With respect to claim 14, Huang discloses the multi-pass removable plate heat exchanger according to claim 13 as discussed above. Huang also discloses wherein connections are only arranged on the fixed pressure plate, without a need of arranging connections on the mobile pressure plate (Fig. 4, all inlet and outlet connections are on fixed plate 1).
With respect to claim 15, Huang discloses the multi-pass removable plate heat exchanger according to claim 14 as discussed above. Huang also discloses wherein the lateral-pass plate has typically two, three or four lateral partitions (Figs. 4-5A two partitions).
With respect to claim 16, Huang discloses the multi-pass removable plate heat exchanger according to claim 15 as discussed above. Huang also discloses wherein a structure of the sealing gasket is configured such that fluid in the lateral partitions of two adjacent heat transfer plates has opposite flow directions, therefore achieving counter-current flow configuration (Para 0056).
With respect to claim 17, Huang discloses the multi-pass removable plate heat exchanger according to claim 16 as discussed above. Huang also discloses wherein: on each lateral-pass plate, the middle portion of sealing gasket has one or more openings configured as flow baffles for changing the flow directions of the fluid in two adjacent lateral partitions, the number of the openings and the number of the lateral partitions satisfying the following relationship: S2= S1-1, where S1 denotes the number of the lateral partitions and S2 denotes the number of the openings (Para 0053-0055 and 0058-0060).
With respect to claim 18, Huang discloses the multi-pass removable plate heat exchanger according to claim 17 as discussed above. Huang also discloses wherein: when the number of lateral partitions is even, inlet corner ports arranged on the lateral-pass plate for the fluid to pass through are disposed at a same end of the plate as outlet corner ports thereof; and when the number of the lateral partitions is an odd number other than 1, the inlet corner ports for the fluid and the outlet corner ports are disposed at opposite ends of the lateral-pass plate (Figs. 5a-5b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763